United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BOISE VETERANS ADMINISTRATION
MEDICAL CENTER, Boise, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0153
Issued: January 22, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 26, 2017 appellant filed a timely appeal from an October 2, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a right shoulder
condition causally related to the accepted February 11, 2016 employment incident.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the October 2, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On May 25, 2017 appellant, then a 35-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that, on February 11, 2016, he was struck on the left shoulder by a door
when accessing his locker while in the performance of duty. He experienced left shoulder pain
which resolved after a few days, but “progressively returned with range of motion.” Appellant
did not stop work. On the reverse side of the claim form, the employing establishment noted that
he had been injured in the performance of duty and that it received notice of his injury on
February 11, 2016.
In an incident report dated May 25, 2017, appellant reported that on February 11, 2016 at
11:00 a.m. he was accessing his locker and was struck on the left shoulder by a door as a person
entered the area. He sustained a contusion/bruise of the left shoulder.
Appellant submitted a May 26, 2017 e-mail from, K.P., the human resource specialist,
who noted that appellant’s work incident on February 11, 2016 was filed as a “No Lost Time, No
Medical Expense” incident in his employee medical folder. He advised that his injury had
occurred more than one year prior, but had not resolved completely and that he was seeking
medical treatment. K.P. indicated that she would submit his claim to OWCP for adjudication.
In a development letter dated June 13, 2017, OWCP informed appellant that the evidence
submitted was insufficient to establish his claim. It advised him of the type of evidence needed
to establish his claim, including a reasoned medical report from a physician providing an opinion
on causal relationship. Appellant was afforded 30 days to respond.
Appellant submitted an attending physician’s report (Form CA-20) from Dr. Terry
Ribbens, Board-certified in family medicine, dated June 23, 2017. Dr. Ribbens noted that, on
February 11, 2016, appellant was struck by a door on his front left shoulder and sustained
anterior shoulder pain and tendinitis. He checked a box marked “yes,” indicating that appellant’s
condition was caused or aggravated by the employment incident. Dr. Ribbens recommended
physical therapy.
By decision dated July 18, 2017, OWCP denied appellant’s traumatic injury claim
finding that the medical evidence of record failed to provide a rationalized opinion sufficient
to establish causal relationship between his diagnosed medical condition and the accepted
February 11, 2016 employment incident.
Appellant was treated by Dr. Ribbens on June 21 and July 24, 2017 for chronic left
shoulder pain. Dr. Ribbens repeated appellant’s account of the February 11, 2016 employment
incident, noting that appellant experienced immediate pain which resolved in a week. He
indicated that appellant’s left shoulder pain recurred and it was potentially related to the
February 11, 2016 incident. Dr. Ribbens noted findings of mild tenderness over the anterior
portion of the shoulder near the coracoids process and biceps tendon, no deformity or swelling,
normal range of motion, no effusion, and no crepitus. He diagnosed chronic left shoulder pain.
Dr. Ribbens noted that it was difficult to ascertain the relationship of the initial injury to his
current pain, but opined that it was “possible” that his tendinitis was triggered by the initial
injury. He noted that he was surprised that appellant continued to have pain from the

2

February 11, 2016 incident. Dr. Ribbens noted that physical therapy had not improved his
symptomology.
In an August 14, 2017 letter, Dr. Ribbens noted previously examining appellant on
June 21, 2017 for left shoulder pain and indicated that appellant had related that his pain at that
first examination was similar to the pain he first experienced after being struck by the door. He
opined that the duration of appellant’s pain was atypical for this type of injury, but that the
temporal relationship to the injury at work and the similar presentation of pain associated with
the injury were sufficient to establish that his pain symptoms were work related.
A July 24, 2017 x-ray of appellant’s left shoulder revealed no abnormalities.
On September 5, 2017 appellant requested reconsideration of the July 18, 2017 decision.
On September 6, 2017 appellant was treated by Dr. Kurt J. Nilsson, a Board-certified
orthopedist, who noted that appellant reported that he had been at his locker when his left
shoulder was struck by a door that suddenly opened. Dr. Nilsson noted findings of negative
painful arc of motion, tenderness over coracoids, intact sensory, and motor examination of the
extremity. He noted x-rays of the left shoulder revealed no degenerative change and normal
coracoids. Dr. Nilsson diagnosed left shoulder adhesive capsulitis, unclear etiology. He opined
that it was more likely than not that appellant’s left shoulder condition was due to the injury
sustained at work on February 11, 2016. Dr. Nilsson recommended a corticosteroid injection
and physical therapy.
By decision dated October 2, 2017, OWCP denied modification of the July 18, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation period of FECA,4 that an injury was sustained while in the performance of duty, as
alleged, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.5 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.6

3

Id.

4

See R.B., Docket No. 18-1327 (issued December 31, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41
ECAB 153 (1989).
5

Y.K., Docket No. 18-0806 (issued December 19, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); Delores C. Ellyett, 41 ECAB 992 (1990).

3

To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Fact of
injury consists of two components, which must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident which is alleged to have occurred.7 The second component is whether the employment
incident caused a personal injury.8
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.9 Causal relationship is a medical issue,
and the medical evidence required to establish causal relationship is rationalized medical
evidence.10 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the employee.11 Neither the mere fact that a
disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left shoulder
condition causally related to the accepted February 11, 2016 employment incident.
In a report dated August 14, 2017, Dr. Ribbens noted left shoulder pain after appellant
had been hit on his left shoulder by a door and experienced pain. In this report, he opined that,
although the duration of his pain was atypical for this type of injury, there was causal
relationship as there was a temporal relationship to the injury at work and he had a similar
presentation of the type of pain associated with the injury. However, Dr. Ribbens merely
repeated the history of injury as reported by appellant without providing his own opinion
regarding whether his condition was work related. The mere recitation of patient history does
not suffice for purposes of establishing causal relationship between a diagnosed condition and
the employment incident.13 Without explaining physiologically how the accepted employment
incident caused or contributed to the diagnosed conditions, the physician’s report is of limited
7

R.E., Docket No. 17-0547 (issued November 13, 2018; Elaine Pendleton, 40 ECAB 1143 (1989).

8

D.C., Docket No. 18-1664 (issued April 1, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

J.L., Docket No. 18-0698 (issued November 5, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 465 (2005).
10

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

12

T.H., Docket No. 18-1736 (issued March 13, 2019); Dennis M. Mascarenas, 49 ECAB 215 (1997).

13

See J.G., Docket No. 17-1382 (issued October 18, 2017).

4

probative value.14 To the extent that he is providing his own opinion, Dr. Ribbens failed to
provide a rationalized explanation regarding the causal relationship between appellant’s left
shoulder condition and the accepted employment incident. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.15 This report is, therefore, insufficient to
establish appellant’s claim.
Dr. Ribbens also examined appellant on June 21 and July 24, 2017. He again noted that
appellant complained of chronic left shoulder pain after being struck on his left shoulder by a
door at work on February 11, 2016. Dr. Ribbens noted that appellant experienced pain which
resolved in a week, but recurred several months later resulting in a diagnosis of chronic left
shoulder pain. He opined that it was difficult to ascertain the relationship of the initial injury to
appellant’s current pain and noted it was “possible” that his tendinitis had been triggered by the
initial injury. The Board has long held that medical opinions that suggest that a condition is
“likely” or “possibly” employment related are speculative or equivocal in character have little
probative value.16 Also, the Board has consistently held that pain is a symptom and not a
compensable medical diagnosis.17
In a June 23, 2017 attending physician’s report (Form CA-20), Dr. Ribbens checked the
box marked “yes” indicating that appellant’s condition was caused or aggravated by an
employment activity. The Board has held that when a physician’s opinion on causal relationship
consists only of checking “yes” to a form question, without explanation or rationale, that opinion
is of diminished probative value and is insufficient to establish a claim.18
Appellant also submitted a September 6, 2017 report from Dr. Nilsson who examined
him due to left shoulder pain after the February 11, 2016 incident in which he was struck by a
door. Dr. Nilsson diagnosed left shoulder adhesive capsulitis, unclear etiology, but opined that it
was more likely than not that appellant’s condition was due to the injury sustained at work on
February 11, 2016. However, it is found that the opinion of Dr. Nilsson is conclusory in nature.
The Board has held that a mere conclusion, without the necessary rationale as to whether a
medical condition is causally related to an accepted employment incident, is insufficient to meet
a claimant’s burden of proof.19

14

See A.B., Docket No. 16-1163 (issued September 8, 2017).

15

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

16

N.B., Docket No. 19-0221 (issued July 15, 2019); Z.B., Docket No. 17-1336 (issued January 10, 2019); T.M.,
Docket No. 08-0975 (issued February 6, 2009).
17

See K.V., Docket No. 18-0723 (issued November 9, 2018); B.P., Docket No. 12-1345 (issued November 13,
2012); C.F., Docket No. 08-1102 (issued October 2008).
18

See M.O., Docket No. 18-1056 (issued November 6, 2018); Deborah L. Beatty, 54 ECAB 334 (2003); Sedi L.
Graham, 57 ECAB 494 (2006); D.D., 57 ECAB 734 (2006).
19

A.T., Docket No. 19-0410 (issued August 13, 2019); E.L., Docket No. 17-1632 (issued January 3, 2018).

5

Finally, appellant submitted an x-ray report in support of his claim. However, diagnostic
studies, such as an x-ray, lack probative value as to the issue of causal relationship as they do not
address whether the employment incident caused the diagnosed condition.20
The Board finds that the medical evidence of record is insufficient to establish that the
accepted February 11, 2016 employment incident caused appellant’s left shoulder condition and
thus he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left shoulder
condition causally related to the accepted February 11, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 2, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 22, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

20

See J.S., Docket No. 17-1039 (issued October 6, 2017).

6

